Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 08, 2020 and November 10, 2020 before the effective filing date of the application on December 22, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 

4.	Claims 1, and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of co-pending Application No. 16/922,239(reference application) (Notice of Allowance has been mailed on December 03, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 20-22 of the co-pending Application No. 16/922,239 reads on the corresponding limitation of Claims 1, and 2 of the current application 16/979,029. Both the current application and the co-pending application discloses a transparent electroconductive film, a touch panel and an image display device.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
claims 20-22 of the co-pending Application No. 16/922,239 is given below:- 

16/979,029
16/922,239
Claim 1: An electroconductive film comprising at least an electroconductive part, wherein
the electroconductive part comprises a light-transmitting resin and a plurality of electroconductive fibers placed in the light-transmitting resin, and the diffused light reflectance in a region of the electroconductive film where the electroconductive part 1s present is 0.5% or less.


Claim 2: The electroconductive film according to claim 1, wherein the electroconductive part further comprises a different fiber which is placed in the light-transmitting resin and is distinct from the electroconductive fibers.


Claim 20: A light-transmitting electroconductive film comprising a light-transmitting resin base material and an electroconductive part provided on at least one surface of the light-transmitting resin base material, 
wherein the electroconductive part comprises a light-transmitting resin and plural electroconductive fibers incorporated in the light-transmitting resin;
the electroconductive part can conduct electricity from the surface of the electroconductive part;
the electroconductive part is provided directly on at least one surface of the light-transmitting resin base material;
the electroconductive part has a surface resistance value of 200 Ω/□ or less; 
the electroconductive film has a haze value of 5% or less; and
a ratio of an electrical resistance in a second direction to that in a first direction is 2 or more when the electrical resistance values on 




5.	Claims 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of co-pending Application 16/922,239 in view of Jones et al. (US 2008/0259262 A1)(herein after Jones).
 
Claim 3(with the dependency 2/1) of co-pending application does not read on the limitations, "wherein the different fiber is a fiber with a dark-colored surface, which exhibits a darker color than the electroconductive fibers at at least a part of the surface”.

    PNG
    media_image1.png
    199
    202
    media_image1.png
    Greyscale

fig.5

However, Jones teaches composite transparent conductors, “wherein the different fiber is a fiber with a dark-colored surface(174), which exhibits a darker color(thick/bold black color) than the electroconductive fibers(178, thin and normal black color) at at least a part of the surface.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the claim of co-pending application with the teaching of Jones to include the feature in order to not only facilitate conductivity of the composite transparent conductor by filling in inter-wire space but also do not substantially contribute to light scattering due to their narrow dimensions.

claim 4, claim of co-pending application as modified by Jones teaches the electroconductive film according to claim 3, wherein the fiber with a dark-colored surface is a fiber material which exhibits a darker color than the electroconductive fibers(fig.5, Para 80-83, Jones).

Regarding claim 5, claim of co-pending application as modified by Jones teaches the electroconductive film according to claim 3, wherein the fiber with a dark-colored surface comprises a fiber material and a dark-colored film which is formed on the surface of the fiber material and exhibits a darker color than the electroconductive fibers (fig.5, Para 80-83, Jones).

Regarding claim 6(with the dependency 1) of co-pending application does not read on the limitations, further comprising a light-transmitting base material provided on one face of the electroconductive part.

However, Jones teaches composite transparent conductors, “further comprising a light-transmitting base material provided on one face of the electroconductive part(glass substrate 110, fig.6A, Para-83).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the claim of co-pending application with the teaching of Jones to include the feature in order to provide a specialty glass as substrate for a thin panel display system.

6.	Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of co-pending Application 16/922,239 in view of Jones et al. (US 2008/0259262 A1) and further in view of Liou et al.(US 2017/02 82414 A1)(herein after Liou).

Claim 7(with the dependency 6/1) of co-pending application as modified by Jones does not read on the limitations, "wherein the light-transmitting base material comprises a polyester resin and has a thickness of 5 µm or more and 45 µm or less”.

Claim 8(with the dependency 6/1) of co-pending application as modified by Jones does not read on the limitations, "wherein the light-transmitting base material comprises at least one of a polyimide resin and a polyamide resin and has a thickness of 5 µm or more and 75 µm or less”.

However, Liou teaches a flexible and transparent polyimide laminate, wherein

Claim 7: the light-transmitting base material(transparent polyimide substrate 110, fig.1) comprises a polyester resin (Para-19) and has a thickness of 5 µm or more and 45 µm or less(Para-29).

Claim 8: the light-transmitting base material comprises at least one of a polyimide resin(transparent polyimide substrate 110, fig.1) and a polyamide resin(Para-19) and has a thickness of 5 µm or more and 75 µm or less(Para-29)”.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the claim of co-pending application further with the teaching of Liou to include the feature in order to increase overall visible light transmittance of finished flexible and transparent polyimide laminates.

7.	Claims 9, and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of co-pending Application 16/922,239 in view of Kokame et al.(US 2020/0044005 A1)(herein after Kokame).

claim 9, claim of co-pending application does not read on the limitations, the electroconductive film according to claim 1, wherein the electroconductive film has a thickness of 5 µm or more and 78 µm or less.

However, Kokame teaches an organic EL display device, wherein the electroconductive film(conductive layer 108, fig.4) has a thickness of 5 µm or more and 78 µm or less(Para-41).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified claim of co-pending application with the teaching of Kokame to include the feature in order to form a conductive layer in a way that sheet resistance is 500Ω per square or less in order to achieve, for example, satisfactory effects of shielding electromagnetic noise generated on display part.

Regarding claim 11, co-pending application does not read on the limitations, the electroconductive film according to claim 1, which is for an LED image display device.

Regarding claim 12, co-pending application does not read on the limitations, a sensor comprising the electroconductive film according to claim 1.
claim 13, co-pending application does not read on the limitations, a touch panel comprising the electroconductive film according to claim 1.

Regarding claim 14, co-pending application does not read on the limitations, an image display device comprising a display panel, and the electroconductive film according to claim 1, which is placed on an observer’s side of the display panel.

Regarding claim 17, co-pending application does not read on the limitations, an image display device comprising a display panel, and the touch panel according to claim 13, which is placed on an observer’s side of the display panel.

However, Kokame teaches an organic EL display device, wherein

Claim 11: the electroconductive film(conductive layer 108, fig.4) which is for an LED image display device(Para-19).

Claim 12: a sensor(touch panel, Para-7) comprising the electroconductive film according to claim 1.

Claim 13: a touch panel(touch panel, Para-7) comprising the electroconductive film according to claim 1.
Claim 14: an image display device comprising a display panel, and the electroconductive film(conductive layer 108, fig.4) according to claim 1, which is placed on an observer’s side (top side) of the display panel(panel 40, fig.2, Para-37).

Claim 17: an image display device comprising a display panel, and the touch panel(touch panel 60, fig.4, Para-37) according to claim 13, which is placed on an observer’s side(top side) of the display panel(display panel 40, fig.2, Para-37).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the claim of co-pending application with the teaching of Kokame to include the feature in order to suppress adverse effects of electromagnetic noise.

Regarding claim 15, co-pending application as modified by Kokame teaches the image display device according to claim 14, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2, Kokame).

Regarding claim 16, co-pending application as modified by Kokame teaches the image display device according to claim 14, further comprising an LED light source(OLED 6, fig.1, Para-20, Kokame).
claim 18, co-pending application as modified by Kokame teaches the image display device according to claim 17, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2, Kokame).

Regarding claim 19, co-pending application as modified by Kokame teaches the image display device according to claim 18, further comprising an LED light source(OLED 6, fig.1, Para-20, Kokame).

8.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of co-pending Application 16/922,239 in view of HORIO et al.(US 2017/0276840 A1)(herein after HORIO).

Regarding claim 10, claim of co-pending application does not read on the limitations, the electroconductive film according to claim 1, wherein no crack or break occurs in cases where a test in which the electroconductive film is folded by 180 degrees so as to leave a gap of 3 mm between the opposite edges of the electroconductive film and then unfolded, is repeated one hundred thousand times.

However, HORIO teaches a layered body for optical member and image display device, wherein no crack or break occurs in cases where a test in which the electroconductive film(optical film 10, fig.1, Para-11) is folded by 180 degrees(Para-13) so as to leave a gap of 3 mm(3mm, Para-13) between the opposite edges(11, 12, fig.1) of the electroconductive film(10) and then unfolded, is repeated one hundred thousand times(Para-13).

Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify the claim of the co-pending application with the teaching of HORIO such that the optical film does not break or crack under the conditions in the range as claimed and as taught by HORIO in order for the optical film to have excellent hardness, transparency and folding performance to be used in a foldable image display device, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 6, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al.(US 2017/0010736 A1) (herein after IWATA) in view of Frey et al.(US 2013/0299214 A1)(herein after Frey).

Regarding claim 1, IWATA teaches an electroconductive film (transparent conductive film 17, fig.1, Para-204) comprising at least an electroconductive part(metal nanowires 13, fig.1, Para-232), wherein the electroconductive part comprises a light-transmitting resin(transparent resin material, binder, 15, fig.1, Para-222) and a plurality of electroconductive fibers(metal nanowires bodies 13) placed in the light-transmitting resin (resin material 15). and
Nevertheless, IWATA is not found to teach expressly the electroconductive film, wherein 

However, Frey teaches patterned substrate with darkened conductor traces, wherein (0.1-0.2%, Para-232).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by IWATA with the teaching of Frey to include the feature in order to reduce undesirable visual effects, such as starburst, sparkle, halo and rainbow, when the display or device is viewed under light.
 
Regarding claim 6, IWATA as modified by Frey teaches the electroconductive film according to claim 1, further comprising a light-transmitting base material(transparent substrate 11, fig.11, Para-47, 215, IWATA) provided on one face of the electroconductive part(conductive film 17, IWATA).

claim 12, IWATA as modified by Frey teaches the electroconductive film according to claim 1, sensor(touch panel, Para-246, 248, IWATA) comprising the electroconductive film(conductive film 17, IWATA) according to claim 1.

Regarding claim 13, IWATA as modified by Frey teaches the electroconductive film according to claim 1, touch panel(touch panel, Para-246, 248, IWATA) comprising the electroconductive film(conductive film 17, IWATA) according to claim 1.

Regarding claim 14, IWATA as modified by Frey teaches an image display device comprising a display panel(display panel), and the electroconductive film according to claim 1, which is placed on an observer’s side of the display panel(Para-148, IWATA)(obvious that the electroconductive film is placed in front surface of the display device and well known in the art, See display panel DP, optical film LF, fig.4, US 2017/0156227 A1) .

Regarding claim 17, IWATA as modified by Frey teaches an image display device comprising a display panel(display panel), and the electroconductive film according to claim 13, which is placed on an observer’s side of the display panel(Para-148, IWATA)(same arguments as in given in the rejection of claim 14).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al.(US 2017/0010736 A1) in view of Frey et al.(US 2013/0299214 A1) and further in view of Jones et al.(US 2008/0259262 A1)(herein after Jones).

Regarding claim 2, IWATA as modified by Frey is not found to teach expressly the electroconductive film according to claim 1, wherein the electroconductive part further comprises a different fiber which is placed in the light-transmitting resin and is distinct from the electroconductive fibers.


    PNG
    media_image1.png
    199
    202
    media_image1.png
    Greyscale

fig.5
However, Jones teaches composite transparent conductors, wherein the electroconductive part(170) further comprises a different fiber(174) which is placed in the light-transmitting resin(182) and is distinct from the electroconductive fibers(178).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by IWATA further with the teaching of Jones to include the feature in order to not only facilitate conductivity of the composite transparent conductor by filling in inter-wire space but also do not substantially contribute to light scattering due to their narrow dimensions.

Regarding claim 3, IWATA as modified by Frey and Jones teaches the electroconductive film according to claim 2, “wherein the different fiber is a fiber with a dark-colored surface(174, Jones), which exhibits a darker color(thick/bold black color) than the electroconductive fibers(178, thin and normal black color, Jones) at at least a part of the surface.

Regarding claim 4, IWATA as modified by Frey and Jones teaches the electroconductive film according to claim 3, wherein the fiber with a dark-colored surface is a fiber material which exhibits a darker color than the electroconductive fibers (fig.5, Para 80-83, Jones).

Regarding claim 5, IWATA as modified by Frey and Jones teaches the electroconductive film according to claim 3, wherein the fiber with a dark-colored surface comprises a fiber material (fig.5, Para 80-83, Jones).

14.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al.(US 2017/0010736 A1) in view of Frey et al.(US 2013/0299214 A1) and further in view of Liou et al.(US 2017/0282414 A1)(herein after Liou).

IWATA as modified by Frey is not found to teach expressly the electroconductive film according to claim 6, wherein 

Claim 7: the light-transmitting base material comprises a polyester resin and has a thickness of 5 µm or more and 45 µm or less.

Claim 8: the light-transmitting base material comprises at least one of a polyimide resin and a polyamide resin and has a thickness of 5 µm or more and 75 µm or less.

However, Liou teaches a flexible and transparent polyimide laminate, wherein

Claim 7: the light-transmitting base material(transparent polyimide substrate 110, fig.1) comprises a polyester resin (Para-19) and has a thickness of 5 µm or more and 45 µm or less(Para-29)”.
Claim 8: the light-transmitting base material comprises at least one of a polyimide resin(transparent polyimide substrate 110, fig.1) and a polyamide resin(Para-19) and has a thickness of 5 µm or more and 75 µm or less(Para-29)”.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by IWATA further with the teaching of Liou to include the feature in order to increase overall visible light transmittance of finished flexible and transparent polyimide laminates.

15.	Claims 9, 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al.(US 2017/0010736 A1) in view of Frey et al.(US 2013/0299214 A1) and further in view of Kokame et al.(US 2020/0044005 A1)(herein after Kokame).

Regarding claim 9, IWATA as modified by Frey is not found to teach expressly the electroconductive film according to claim 1, wherein the electroconductive film has a thickness of 5 µm or more and 78 µm or less.

However, Kokame teaches an organic EL display device, wherein the electroconductive film(conductive layer 108, fig.4) has a thickness of 5 µm or more and 78 µm or less(Para-41).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by IWATA further with the teaching of Kokame to include the feature in order to form a conductive layer in a way that sheet resistance is 500Ω per square or less in order to achieve, for example, satisfactory effects of shielding electromagnetic noise generated on display part.

Regarding claim 11, IWATA as modified by Frey does not teach expressly the electroconductive film according to claim 1, which is for an LED image display device.

However, Kokame teaches an organic EL display device, wherein
the electroconductive film(conductive layer 108, fig.4) which is for an LED image display device(Para-19).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified IWATA further with the teaching of Kokame to include the feature in order to suppress adverse effects of electromagnetic noise.

Regarding claim 15, [IWATA as modified by Frey and] Kokame teaches the image display device according to claim 14, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2)(motivation see rejection of claims 9 and 11).
claim 16, [IWATA as modified by Frey and] Kokame teaches the image display device according to claim 14, further comprising an LED light source(OLED 6, fig.1, Para-20)(for motivation see the rejection of claims 9 and 11).

Regarding claim 18, [IWATA as modified by Frey and] Kokame teaches the image display device according to claim 17, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2)(motivation see rejection of claims 9 and 11).

Regarding claim 19, IWATA as modified by Frey and Kokame teaches the image display device according to claim 18, further comprising an LED light source(OLED 6, fig.1, Para-20, Kokame).

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al.(US 2017/0010736 A1) in view of Frey et al.(US 2013/0299214 A1) and further in view of HORIO et al.(US 2017/0276 840 A1) (herein after HORIO).

Regarding claim 10, IWATA as modified by Frey does not teach expressly the electroconductive film according to claim 1, wherein no crack or break occurs in cases where a test in 

However, HORIO teaches a layered body for optical member and image display device, wherein no crack or break occurs in cases where a test in which the electroconductive film(optical film 10, fig.1) is folded by 180 degrees(Para-13) so as to leave a gap of 3 mm(3mm, Para-13, 53) between the opposite edges(11, 12, fig.1) of the electroconductive film(10) and then unfolded, is repeated one hundred thousand times(Para-13, 53).

Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify IWATA further with the teaching of HORIO such that the optical film does not break or crack under the conditions in the range as claimed and as taught by HORIO in order for the optical film to have excellent hardness, transparency and folding performance to be used in a foldable image display device, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. 
Examiner Note

17.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692